          Case 4:20-cv-01247-BSM Document 3 Filed 12/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KENNETH SCARVER,                                                           PETITIONER

v.                            CASE NO. 4:20-CV-01247-BSM

LAFAYETTE WOODS, JR, et al.                                             RESPONDENTS

                                               ORDER

       After careful review, United States Magistrate Judge Beth Deere’s recommended

disposition [Doc. No. 2] is adopted. Kenneth Scarver’s petition for a writ of habeas corpus

is denied because he has failed to exhaust available state court remedies before proceeding

with his Sixth Amendment claim. Sacco v. Falke, 649 F.2d 634, 636 (8th Cir. 1981). A

certificate of appealability will not issue.

       IT IS SO ORDERED, this 28th day of December, 2020.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
